Opinion by
Ervin, J.,
The only question raised on this appeal is whether appellant refused an offer of suitable work without good cause, thereby rendering him ineligible for unemployment compensation under §402(a) of the Unemployment Compensation Law, 43 PS §802(a), where he refused to' accept the proffered referral because he had made an application for employment in another area.
There is no question that the employment here offered was “suitable work” as defined in §4(r) of the Law, 43 PS §-753 (t). The appellant was last employed as a bookkeeper at $96.00 per week. The referral position was as a collection clerk at $100.00 per week. This was the prevailing rate for this type of work in the area.
The appellant did not accept the referral because, he stated to the bureau representative, he had made an application for work in the Pottstown area. At this time he did not have a definite job offer. The test of availability requires claimant at all times to be ready, able and willing to accept' suitable employment, temporary or full time: Weiland Unemployment Compensation Case, 167 Pa. Superior Ct. 554, 557, 76 A. 2d 457. The appellant contends that he was never offered a referral card on September 18, 1958. But the record shows that he told the interviewer that he didn’t take the referral card because he preferred working in Pottstown, where he had made application for a job.
Decision affirmed.